 1   GEORGE C. HARRIS (CA SBN 111074)
     GHarris@mofo.com
 2   MALLORY MORALES (CA SBN 324094)
     MMorales@mofo.com
 3   MORRISON & FOERSTER LLP
     425 Market Street
 4   San Francisco, California 94105-2482
     Telephone: (415) 268-7000
 5   Facsimile: (415) 268-7522
 6   Attorneys for Defendant
     EFREN CONTRERAS
 7

 8                               UNITED STATES DISTRICT COURT
 9                             NORTHERN DISTRICT OF CALIFORNIA
10                                     SAN FRANCISCO DIVISION
11

12   UNITED STATES OF AMERICA,                        Case No.   19-cr-00054-RS-6 (LB)
13                        Plaintiff,                  STIPULATION AND
                                                      [PROPOSED] ORDER TO
14          v.                                        CONTINUE NOVEMBER 5, 2019
                                                      STATUS CONFERENCE TO
15   RIVERA, et al.,                                  NOVEMBER 12, 2019
16                        Defendants.
17

18

19

20

21

22

23

24

25

26

27

28
     MOTION AND [PROPOSED] ORDER TO CONTINUE STATUS CONFERENCE
     Case No. 19-cr-00054-RS
 1          The parties are currently scheduled to appear before the Court on November 5, 2019 at
 2   2:30 p.m. for a status conference. Counsel for defendant Efren Contreras has a hearing in Solano
 3   Superior Court at the same time as the status conference in this matter. The parties therefore
 4   jointly request that the Court continue the November 5, 2019 status conference as regards Mr.
 5   Contreras and set a status conference for November 12, 2019 at 2:30 p.m.
 6          In addition, the parties agree and jointly request that the time between November 5, 2019
 7   and November 12, 2019 be excluded in order to provide reasonable time necessary for the
 8   effective preparation of counsel, pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv). The parties agree
 9   that the ends of justice served by granting the continuance outweigh the best interests of the
10   public and the defendant in a speedy trial.
11          SO STIPULATED:
12   DATED: October 15, 2019                                         /s/ George C. Harris
13                                                                     GEORGE C. HARRIS
                                                                  Attorney for Efren Contreras
14

15                                                                DAVID L. ANDERSON
                                                                  United States Attorney
16                                                                Northern District of California
17
                                                                     /s/ Shailika S. Kotiya      .
18                                                                    SHAILIKA S. KOTIYA
                                                                  Assistant United States Attorney
19

20                                        [PROPOSED] ORDER

21          For the reasons stated above, the Court vacates the November 5, 2019 status conference

22   and sets a status conference for November 12, 2019 at 2:30 p.m. The Court finds that the

23   exclusion of time from November 5, 2019, through and including November 12, 2019, is

24   warranted.

25

26
     DATED: _____________
             10/16/19                                   _____________ ________
27                                                      HON. RICHARD SEEBORG
                                                        United States District Judge
28
     STIPULATION AND [PROPOSED] ORDER TO CONTINUE STATUS CONFERENCE                                     1
     Case No. 19-cr-00054-RS
